DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks with respect to the prior art combination of Alford and Haacke have been fully considered but they are not persuasive.  Applicant acknowledges that the Office noted that the methods of Alford are primarily directed to T1-weighted sequences and are not specific to susceptibility-weighted imaging signals (remarks, p. 6).  Applicant further submits that the methods of Alford require exogenous agents in examination of susceptibility (remarks, pp. 6-7).  However, this amounts to arguing Alford individually where the finding of obviousness is based on the combined teachings of Alford and Haacke.
Applicant further submits on p. 7 that “it would not be obvious to one skilled in the art that endogenous susceptibility contrast is saturated at typical field strengths.  Quite the opposite – since SWI contrast improves with field strength then endogenous susceptibility contrast is NOT saturated at typical field strengths.”  While this may be true, it amounts to argument absent evidence.  Additionally, it is a further argument against Alford’s teachings individually.  The Office has not asserted that Alford alone teaches susceptibility-weighted imaging, but merely that Alford recognizes the value in examination of susceptibility effects.  The varying approaches (inclusive of exogenous and endogenous susceptibility referenced by applicant) are generally within the purview of those skilled in this well-developed art for which the level of ordinary skill is notably high, as suggested by the totality of the evidence.  Additionally, the Office has not based the finding of obviousness on any requirement of “typical field strengths,” so applicant’s remarks on this point are not germane to patentability.
Foremost to the finding of obviousness, Haacke expressly teaches SWI as “an adjunct” to the T1-weighted imaging focus of Alford as it affords unique contrast effects, as cited from Haacke in the final sentence of the final paragraph on p. 4 of the prior Office Action (see final paragraph of p. 19 of Haacke).  This clearly suggests that those skilled, prior to the effective filing date, would be apprised of executing varied MR imaging sequences in combination to better facilitate diagnosis.  The “comprising” transitional phrasing of the claim is open-ended and does not exclude additional or unrecited sequences, such as the T1-weighted sequence of Alford.  See MPEP § 2111.03 for the effect of preamble on claim scope.
Applicant’s allegation on p. 7 that Alford teaches away from supplementing with SWI is not supported by any evidence.  
For at least the above reasons, the rejection in view of Alford and Haacke is maintained as appropriate.
It is further noted that applicant has not provided any remarks on the interpretation of “operating to” or “operates to” as recited in these system claims and presented on p. 2 of the prior Office Action.  It is reiterated that the manner of operating a device does not differentiate an apparatus claim from the prior art, as from cited § MPEP 2114(II), and no functions have been positively attributed to any computer hardware as positively being configured or adapted to perform them.  These recitations therefore amount to intended use of the hardware, under a broadest reasonable interpretation.

Claim Interpretation
Claim 15 and those depending therefrom are directed to a system, with various elements recited as “operating to” perform various functions.  In view of MPEP § 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  While each of the functions associated with how the system element(s) are operated have been addressed in view of the prior art, in order to receive full patentable weight, the computer element(s) associated with the system must be recited as specifically being configured to control each of the MR system hardware elements to execute the associated functions.  For example, every conventional MR system includes a main magnet, RF frequency coils, a magnet system, and transmit/receive functionality and every conventional MR system is capable of being operated to generate and vary the fields as the various elements are set forth as “operating” to perform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US 2011/0160564) in view of Haacke et al. (“Susceptibility-Weighted Imaging: Technical Aspects and Clinical Applications: Part 1”).
Regarding claim 15, Alford discloses a delta-relaxation enhanced MR (DREMR) imaging system including main magnet 128 of Fig. 1 operating to generate a main magnetic field with strength B0, with the specific pulse sequence first introduced in [0023] and [0106] elaborating several implementations of DREMR pulse sequences.  See also [0056] and [0003] which details fundamental operation of MR via a polarizing magnet subjecting the environment to a uniform static polarizing magnetic field B-0.  The system shown generally in Fig. 1 and described at [0055]-[0056] also includes RF coils 126, RF coil control circuit 100, and transmit/receive (T/R) switch 106, which corresponds to the claimed “transmit aspect” and “receive aspect” of the RF coils.  See also “transmit mode” in [0060] and “MRI signal sensing” corresponding to the “receive mode” in [0062].  The received signals are exploited for image reconstruction, as in [0058].  See also [0064] for transformation of raw k-space data into an image data array.
The magnets of magnet assembly 124 qualify as field-shifting magnets, as claimed, as in at least [0012] and [0014].  See also [0018] for “controllable to shift the strength of the polarizing magnetic field in opposite directions during relaxation portions of the sequence.”  Those skilled understand that the initial pulse produces the excitation field B1, described with respect to MRI physics generally in [0004]-[0005].  See [0014] for description of the first pulse in a general context of the invention.
The methods of Alford et al. are primarily directed to T1-weighted sequences and are not specific to susceptibility weighted imaging signals, though there is suggestion of applications exploiting magnetic susceptibility in at least [0143].  In the same field of MR imaging, Haacke provides an overview of susceptibility weighted imaging (SWI) and its contrast-enhancing effects on MR images, including various clinical applications.  See at least the first paragraph on p. 19 and the last paragraph on p. 28.  It would have been obvious to those skilled prior to the effective filing date to replace or supplement the T1-weighted sequences with SWI sequences in order to exploit both magnitude and phase images to derive local susceptibility changes among tissues, which can be useful in quantifying iron content for neurological diagnostic applications, for example, as taught by Haacke et al. in the first paragraph on p. 19 and in the paragraph bridging pp. 19-20.  The latter passage further characterizes SWI as “an adjunct” to the T1-weighted imaging focus of Alford as it affords a unique contrast effect.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. in view of Haacke et al., as applied to claim 15, and further in view of Jesberger et al. (US 2004/0044281).
Regarding claim 17, the SWI images of at least Fig. 9 (A, D, F, G, H, I) of p. 26 would necessitate the initial pulse sequence for acquiring SWI signals.  The phase images cited necessitate a phrase accrual portion of the sequence.  As explained with respect to universal MRI physics in [0004]-[0005] of Alford, the initial pulse produces an excitation field B1.  The excitation field must be applied coincident with at least a portion of the phase accrual portion effective for reconstructing at least the phase images and magnitude SWI data detailed on p. 22 of Haacke.  Alford further discusses use of consecutive RF pulses in the background of the invention in [0003], which corresponds to generation of repeat pulse sequences.  See also shifting the strength of the polarizing magnetic field during a relaxation portion of the pulse sequence and thereafter acquiring an image, as in [0012].  
Further regarding claim 17, while Alford incorporates multiple consecutive pulses, it is not specifically set forth that the pulses correspond to at least a portion of the initial pulse sequence; however, Jesberger et al. teach that it is customary to repeatedly execute pulses during a scan, as in [0029], and that a same pulse sequence is used, as in [0037], which indicates that the repeated pulse sequence “correspond[s] to” the initial pulse sequence.  It therefore would have been obvious to those ordinarily skilled to incorporate corresponding (i.e., same) pulse sequences in order to execute multiple image acquisitions.  
Further regarding claim 17, the field shifting magnets cited from Alford operate to vary magnetic field strength via excitation, as discussed with respect to the background in [0004]-[0005].  There is additionally a shift in field to ΔB, as in [0078] of Alford in characterizing all delta relaxation enhanced sequences.  Therefore, in combining the general SWI methods of Haacke with the general DREMR characteristics of Alford, the system will necessarily include repeatedly varying to a strength B2 different from B1.  It is further noted that any MRI system includes magnets and associated control hardware, such as magnet assembly 124 and system controller 60, each from cited Fig. 1 of Alford, and is capable of being controlled to operate in the manner claimed.  See MPEP § 2114 specifying that a manner of operating a system does not differentiate a system claim from the prior art and the notes on claim interpretation, above.
Further regarding claim 17, the systems of both Alford and Haacke are operated to produce multiple images, and therefore the receive aspect cited with respect to parent claim 15 is “operating to acquire a second image” based on the cited repeating pulse sequence.  This is again recited as a manner of operating the system and cited MPEP § 2114 applies.
Further regarding claim 17 and claim 6, Haacke further details combination processing in the form of at least subtraction processing, as shown in at least cited Fig. 9(I).  The requisite image processing to produce the “improved processing” results of cited Fig. 9 necessitates an associated processor corresponding to the claimed data processing system.  The resultant images emphasize susceptibility-induced contrast and are characterized as such by Haacke in at least the first paragraph cited from p. 19 with respect to claim 15.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Additionally references to EM Haacke are cited for their direct teachings of exploiting MR imaging systems for both T1 and SWI protocols.  See Haacke ‘676 at [0087] and Haacke ‘481 at [0030].  Wang et al. ‘524 and Elgort ‘444 additionally teach executing multiple MR sequences for at least T1 and SWI scans in [0830] and [0018], respectively.  This supports the finding that each of these tools would have been within the purview of those ordinarily skilled prior to applicant’s effective filing date.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793